Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 28-35 and 37-48 are pending and currently under examination. 
	Applicant claims a negatively charged bisphosphonate or bisphosphonic acid self-emulsifying pharmaceutical formulation that contains 0.0001 to 90 wt% of the bisphosphonic acid or bisphosphonate active, between 0.0001 and 99 wt% of a solvent/co-solvent, such as an oil, about 0.0001 to 99 wt% of a surfactant, such as a non-ionic surfactant, a complexing excipient, such as a cationic or zwitterionic lipid or polymer at 0.0001 to 99 wt% of the formulation as well as a crystallization inhibitor at 0.0001 to 99 wt% of the formulation, a solid carrier, such as hydroxypropylmethylcellulose
 at between 0.0001 and 99 wt% of the formulation and an additional active agent. The Applicants also claim a method of treating a patient with this composition, such as a patient with Paget’s disease or osteoporosis. 
	The claims will be given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-35, 37, 42-43 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 6,284,268 B1) in view of Lambert et al. (WO 2000/71163 A1), Stockel et al. (US 2007/0088161 A1) and Diederich et al. (US 6,677,320 B2).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mishra et al. teaches self-emulsifying microemulsion or emulsion preconcentrate pharmaceutical composition that contain an oil solvent, such as an omega-3 fatty acid fish oil, a surfactant system comprising at least one surfactant, such as the non-ionic surfactants TWEEN 80, CREMOPHOR-RH40 and LABRASOL, as well as a poorly water insoluble therapeutic agent, such as a bisphosphonate (abstract, col 7, ln 50, col 8, ln 16-31, claims 14, 27).   Mishra et al. defines poorly water soluble drugs as aqueous solubility of less than about 5 part per 1000 parts of water at 20ºC (i.e. less than 5mg/mL) (col 7, ln 5-11).  The formulation may also contain a mixture of active agents, or in other words, an additional active agent besides the bisphosphonates (col 7, ln 5-8 and 27-61). The oil may make up 5-70 % of the microemulsion or emulsion preconcentrate (col 8, ln 13-15).  Mishra et al. exemplifies a preconcentrate composition that contains 7.4% active agent, 22.1% oil solvent and 48.5% surfactant system as well as teaches that the composition may be diluted in water to provide a self-emulsified formulation (col 4, ln 64, Table 14, formulation 16). Mishra et al. further teaches administering such a composition to a subject in order to reduce side effects of the poorly water soluble therapeutic agent (claim 36, col 5, ln 22-33).  The formulation may also contain additives, such as antioxidants or preservatives to increase shelf life or stability (col 8, ln 58-67).  The composition may be in the form of a liquid and may be encapsulated in a gelatin capsule (col 21, ln 31, claim 38).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Mishra et al. suggests the self-emulsifying microemulsion or emulsion as discussed above, but fails to exemplify bisphosphonate in a formulation, such as zoledronate, which is negatively charged and fails to specifically disclose use of cationic or zwitterionic lipid or polymer complexing agent.  The teachings of Lambert et al., Stockel et al. and Diederich et al. help to cure this deficit.
Lambert et al. teach self-emulsifying compositions that can contain a variety of active ingredients that are poorly water soluble (abstract, pg 19, ln 30, pg 22, ln 6-20).  The composition also contains a solvent, co-solvent and a surfactant or mixture of surfactants as well as may contain compounds for stabilizing the pharmaceutical composition, such as amphiphlic molecules which include the zwitterionic lipid lecithin, which is the complexing agent that Applicants exemplify in their specification (pg 6, ln 30 to pg 7, ln 10).  Lambert et al. suggests using 5-50% of these stabilizing agents in a self-emulsifying system (pg 24, ln 3).
Stockel et al. teach chelated bisphosphonates for use as orally administrated pharmaceutical agents which possess benefits over non-chelated bisphosphonates including improved bioavailability and less irritation on the GI tract (abstract).  Stockel et al. further teach that the bisphosphonates are in the di, tri or tetra anionic form (IE negatively charged) (claim 3).  Stockel et al. teach that using bisphosphonates that nearly encompass all of the bisphosphonates listed in claim 30, including zoledronate (para [0006]-[0022]).  While Stockel et al. exemplifies bisphosphonates complexed/chelated with calcium and/or magnesium cations, Stockel et al. teaches that lecithin may be used as a chelating agent (para [0029], claim 8) and that chelated/complexed bisphosphonates can be water insoluble after forming a complex (para [0063]).  Stockel et al. teach treating diseases involving bone resorption, including osteoporosis and Paget’s disease by administering the chelated bisphosphonate to a patient in need thereof (claim 10).  
Diederich et al. teach treating diseases involving bone resorption, such as osteoporosis and Paget’s disease by administering a bisphosphonate along with a chelating agent, which may be lecithin (abstract, col 6, ln 1-11, col 7, ln 42, claims 1-2).  By administering the bisphosphonate with the chelating agent, the duration, frequency and intensity of side effects was improved (col 2, ln 5-15).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mishra et al. with Lambert et al. because both references are directed to self-emulsifying compositions and combining the teachings of Mishra et al. with Stockel et al. and Diederich et al. because they are all directed to compositions that may include bisphosphonates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a self-emulsifying formulation that contains bisphosphonate, such as zoledronate, in an anionic form along with a chelator/complexing agent, such as lecithin because Mishra et al. specifically mentions bisphosphonate as one such actives that is a good candidate to be delivered by a self-emulsifying formulation and Stockel et al. and Diederich et al. teach using these specific bisphosphonates in anionic form and chelating agents. One of ordinary skill in the art would have been motivated to include lecithin within the composition of Mishra et al. in order to improve bioavailability and to reduce side effects and would have done so with a reasonable expectation of success based upon the teachings of Stockel et al. and Diederich et al. Additionally, as Stockel et al. teach that the chelated/complexed bisphosphonate can be water soluble and because forming a complex between lecithin where the alkyl chains thereon would be oriented outwards from the bisphosphonate would be expected to provide the complex increased lipophilicity and thus less water solubility, one of ordinary skill in the art would have viewed these complexes as good candidates to be delivered by an self-emulsification system to increase bioavailability.  It further would have been obvious to one of ordinary skill in the art to add non-ionic surfactants and an oil solvent as suggested by Mishra et al. in order to provide a functioning self-emulsification system.  
	Regarding the concentration of active, non-ionic surfactant, lecithin and oil solvent required by claims 2-3, 6-7 and 10, Mishra et al. and Lambert et al. either exemplifies concentrations within the claimed ranges or discloses a range that overlaps with required range, thus a prima facie case of obviousness necessarily exists.  MPEP 2144.05.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 28-35, 37-38 and 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 6,284,268 B1), Lambert et al. (WO 2000/71163 A1), Stockel et al. (US 2007/0088161 A1) and Diederich et al. (US 6,677,320 B2) as applied to claims 28-35, 37, 42-43 and 45-47 above, and further in view of Tang et al. (Drug Discovery Today, 13.13/14 (2008): 606-612).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Mishra et al., Lambert et al., Stockel et al. and Diederich et al. suggest the self-emulsifying microemulsion or emulsion formulation of claims 28-35, 37, 42-43 and 45-47 as discussed above.  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Mishra et al., Lambert et al., Stockel et al. and Diederich et al. suggest the self-emulsifying microemulsion or emulsion formulation of claims 28-35, 37, 42-43 and 45-47 as discussed above, but fail to specifically disclose inclusion of a crystallization inhibitor or a solid carrier.  The teachings of Tang et al. help to cure this deficit.
Tang et al. disclose that hydroxypropylmethyl cellulose (HPMC), the same crystallization inhibitor used by Applicants in the specification, is used in small quantity to prevent precipitation of a drug in a self-emulsifying formulation by generating and maintaining a supersaturated state in vivo (pg 609, para 1). Tang et al. further disclose dry emulsions which are powders that are self-emulsifying in vivo or when exposed to an aqueous solution, may be formed into a tablet or capsule which is enterically coated (pg 608, col 2, para 5-7).  The enteric coating may be made with a pH-responsive polymer (pg 608, col 2, para 7).  These dry emulsions are formed with highly porous solid carriers, such as lactose or maltodextrin (pg 608, col 2, para 6).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mishra et al. and Tang et al. because both references are directed to self-emulsifying compositions.  Furthermore, based upon the teachings of Tang et al., it would have been obvious to one of ordinary skill in the art to utilize the crystallization inhibitor HPMC to provide a stable oversaturated self-emulsifying formulation.  Additionally, it would have been obvious to form a dry emulsion of bisphosphonate following the directions of Tang and to form the resultant powder into a tablet or capsule that is enterically coated in order to provide a solid dosage form that is easier to administer to a patient and which active is released at the desired location in the gastrointestinal tract.
	Regarding the limitation of claim 38 and 44 that requires that the formulation is in solid form and comprises a solid carrier, such would have been obvious over the disclosure of Tang that describes the use of a highly porous solid carrier, such as lactose or maltodextrin, to formulate a solid self-emulsifying composition that may be formed into solid dosage forms such as tablets or capsules. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 28-35 and 37-48 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 6,284,268 B1), Lambert et al. (WO 2000/71163 A1), Stockel et al. (US 2007/0088161 A1), Diederich et al. (US 6,677,320 B2) and Tang et al. (Drug Discovery Today, 13.13/14 (2008): 606-612) as applied to claims 28-35, 37-38 and 40-47 above, and further in view of Sander et al. (AAPS PharmSciTech, 10.4 (2009): 1388-1395) or Liu et al. (US 2008/0319056 A1).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Mishra et al., Lambert et al., Stockel et al., Diederich et al. and Tang et al. suggest the self-emulsifying microemulsion or emulsion formulation of claims 28-35, 37-38 and 40-47 as discussed above.  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Mishra et al., Lambert et al., Stockel et al., Diederich et al. and Tang et al. suggest the self-emulsifying microemulsion or emulsion formulation of claims 28-35, 37-38 and 40-47 as discussed above, but fail to specifically disclose use of a solid carrier in the required concentration.  The teachings of Sander et al. and Liu et al. help to cure this deficit.
Sander et al. teaches a method of making liquid loadable tablets that are loaded with a self-microemulsifying drug delivery system containing the active cyclosporine (abstract).  A porous magnesium aluminometasilicate carrier is directly compressed and the self-microemulsifying drug delivery system is then absorbed into the tablet to give the final liquid loaded tablet (abstract).  The porous magnesium aluminometasilicate carrier may be present at approximately 50 wt% of the composition (Table II- example LLT-2).
Liu et al. teaches a method of preparing tablets that contain a self-emulsifying drug delivery system by mixing the oil soluble active agent butylphthalide with the self-emulsifying drug delivery system components of oils and surfactant along with a solid carrier that comprises hydroxypropylmethylcellulose (HPMC) of different molecular weights and ethylcellulose (abstract, para [0057]). The HPMC and ethyl cellulose may be present together at approximately 37% based upon the total weight of the tablet (para [0057], Example 11). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mishra et al., Tang et al. and Sander et al. or Liu et al. because these references are directed to self-emulsifying compositions.  Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the liquid loadable tablet comprising magnesium aluminometasilicate to absorb the self-emulsifying formulation of Mishra et al. in order to provide a solid dosage form that is easier to administer to a patient and which self-emulsifies in vivo or when exposed to an aqueous solution.  Likewise, for the same reason it would have been obvious to absorb the self-emulsifying formulation of Mishra et al. with the HPMC and ethylcellulose solid carrier of Liu et al.  Regarding the concentration range required by claim 39, such a concentration range is prima facie obviousness because the prior percentage falls directly within the claimed range.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Response to Arguments
	The amendments to claims 28 and 34 has rendered the objection to these claims moot.  Thus, the objection to claims 28 and 34 is hereby withdrawn.
	The amendments to claims 32, which removes “complexing excipients” and the amendment to claim 38 which deletes “dextrose” and “ethyl cellulose”, has rendered the 112(a) rejections of these claims no longer necessary.  Thus, the 112(a) rejection of claims 32 and 38 are hereby withdrawn. 
	The amendment to claims 28 and 30, which remove “water soluble” from the claims has rendered the 112(b) rejection of claim 30 no longer appropriate.  Thus, the 112(b) rejection of claim 30 is hereby withdrawn.
	Applicant traverses the 103 rejections by arguing that the prior art references are limited to highly water insoluble active ingredients, which is asserted that bisphosphonates are not.  Applicant further argues that the prior art does not teach a negatively charged active agent combined with a complexing agent having a positive charge and one or more surfactant and that the claimed self-emulsifying composition unexpectedly improves the bioavailability of bisphosphonate actives agents in the GI track by reducing its water solubility.  These arguments were not found persuasive.  
	While both lambert and Mishra exemplify actives which are highly water-insoluble, Mishra explicitly teaches that bisphosphonates may be delivered by the self-emulsifying composition taught therein.  Further, even assuming arguendo that the teachings of these two references are limited to drugs that are even more water insoluble than Mishra’s requirement of less than 5 mg/L, following the guidance given in Stockel and Diederich about using lecithin to complex/chelate a negatively charged bisphosphonate can result in the bisphosphonate becoming even more water insoluble, rendering such a product even more fit for the self-emulsifying system of Mishra and Lambert. 
It is noted that Applicant tries to distinguish the lecithin taught in Lambert, Stockel and Diederich on account of the lecithin in these references being utilized for different purposes.  Even if using lecithin as a chelator as opposed to form a complex, the claims are composition claims, the suggestion to add lecithin to chelate bisphosphonate nonetheless renders inclusion this element in the composition prima facie obvious. 
	Regarding the last argument pertaining to the unexpected nature of increasing the bioavailability of bisphosphonates in the GI track by reducing its water solubility, such a phenomenon is not unexpected based upon the teachings of Stockel, which teach increased bioavailability and less GI track irritation when a negative bisphosphonate is chelated/complexed with lecithin, giving a less water soluble chelated compound.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L BRANSONExaminer, Art Unit 1616 

/JOHN PAK/Primary Examiner, Art Unit 1699